DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention of Embodiment 3 of Figures 3A-3B, Claims 1-4, 7-16 and 18-20 in the reply filed on 11/29/2021 is acknowledged.

Claims 5-6 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/29/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (US 2013/0026652) in view of Chen et al. (US 2019/0385981).
Fujii discloses, as shown in Figures, a semiconductor package comprising:
	a first memory chip (3b) including a first semiconductor substrate and a first through structure penetrates the first semiconductor substrate;

	a first dummy chip (71) in direct contact with a top surface of the second memory chip, the first dummy chip including a first conductive via;
	a logic chip (2) in direct contact with atop surface of the first dummy chip, wherein the logic chip is electrically connected to the first through structure through the second conductive via and the first conductive via.
Fujii does not disclose the second dummy chip in direct contact with a top surface of the first dummy chip, the second dummy chip including a second conductive via.  However, Chen et al.  discloses a semiconductor package comprising a second dummy chip (1213) in direct contact with a top surface of a first dummy chip (1214).  Note Figures of Chen et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the package of Fujii having a second dummy chip in direct contact with a top surface of the first dummy chip, the second dummy chip including a second conductive via, such as taught by Chen et al.  in order to have the desired structure.

Regarding claim 7, Fujii and Chen et al. disclose the first memory chip does not include a back-end-of-line (BEOL) layer, and
	wherein the second memory chip does not include a back-end-of-line (BEOL) layer.

Regarding claim 8, Fujii and Chen et al. disclose the first dummy chip does not include an integrated circuit, and


Regarding claims 9-10, although Fujii and Chen et al. do not teach the widths of the first conductive via, the second conductive via, the first through structure and the second through structure, as that claimed by Applicants, however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the first conductive via, the second conductive via, the first through structure and the second through structure having the desired widths, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 11, Fujii and Chen et al. disclose the semiconductor package further comprising:
	a package substrate (4); and
	a connection terminal (7a) between the first memory chip and a top surface of the package substrate.

Regarding claim 12, Fujii and Chen et al. disclose the second conductive via is in direct contact with the first conductive via,
	wherein the first conductive via is in direct contact with the second through structure, and
	wherein the second through structure is in direct contact with the first through structure [Figures].

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 13-16 and 18-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Applicant' s claims 2-4, 13-16 and 18-20 are allowable over the references of record because none of these references disclose or can be combined to yield the claimed semiconductor package comprising the first through structure is provided in the edge region of the first semiconductor substrate, and the second through structure, the first conductive via, and the second conductive via overlap the edge region of the firs semiconductor substrate, as recited in claim 2; the claimed semiconductor package comprising a second lower integrated circuit chip in direct contact with a top surface of the first lower integrated circuit chip, a dummy chip in direct contact a top surface of the second lower integrated circuit chip, an upper integrated circuit chip on a top surface of the dummy chip, the upper integrated circuits are of a different type from the first integrated circuits and the second integrated circuits, the first signal through structure, the second signal through structure, and the signal via overlap an edge region of the first semiconductor substrate, in combination with the remaining claimed limitations of claim 13; the claimed semiconductor package comprising a second lower integrated circuit chip in direct contact with a top surface of the first lower integrated circuit chip, the second lower integrated circuit chip including a second semiconductor substrate, second memory circuits, and a second .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666. The examiner can normally be reached Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897